                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    TRIPLE B CORPORATION, d/b/a CHARLIE’S CASE NO. C18-1665-JCC
      PRODUCE,
10
                                            MINUTE ORDER
11                    Plaintiff,
           v.
12
      ORGANIC FRESH FINGERS, INC., d/b/a
13    FRESH N’LOCAL FOODS, et al.,
14                          Defendants.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ report on settlement (Dkt. No. 20).

20   The Clerk is DIRECTED to administratively close the case. The parties are DIRECTED to file

21   appropriate dismissal paperwork by July 20, 2020.

22          DATED this 16th day of April 2019.

23                                                         William M. McCool
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25
                                                           Deputy Clerk
26


     MINUTE ORDER
     C18-1665-JCC
     PAGE - 1
